         Case 1:19-cv-02025-TJK Document 17-1 Filed 01/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                                 )
                                                   )
        Plaintiff,                                 )   Civil Case No. 1:19-cv-02025-TJK
                                                   )
v.                                                 )
                                                   )
PHILIP ASHLOCK,                                    )
                                                   )
        Defendant.                                 )
                                                   )

                     BRIEF IN SUPPORT OF MOTION FOR
              ALTERNATE SERVICE ON DEFENDANT PHILIP ASHLOCK

        Plaintiff hereby respectfully requests that this court should permit alternate service of the

summons and Amended Complaint on Defendant Ashlock, because personal service is

impracticable, and the proposed alternate service is reasonably calculated to give Defendant notice

and an opportunity to be heard in this action, thus according with the basic due process

requirements.

        With irrelevant exceptions, such as minors or incompetents, "service upon an

individual…may be effected in any judicial district of the United States:

        (1) pursuant to the law of the state in which the judicial district is located, or in
        which service is effected, for the service of a summons upon the defendant in an
        action brought in the Courts of general jurisdiction of the State ....

Fed. R. Civ. P. 4(e)(l).

        The applicable territory and territory law is the District of Columbia. Under the District of

Columbia Rules of Civil Procedure 4(c)(4):

        Any defendant described in Rule 4(e), (f), (h), (i), (j)(1), or (j)(3) may be served by
        mailing a copy of the summons, complaint, Initial Order, any addendum to that
        order, and any other order directed by the court to the parties at the time of filing to
        the person to be served by registered or certified mail, return receipt requested…
         Case 1:19-cv-02025-TJK Document 17-1 Filed 01/28/20 Page 2 of 3




District of Columbia Rules of Civil Procedure 4(c)(4).

       The affidavit of process server, Scott Tilles, are attached as Exhibit “A” to the Motion for

Alternate Service. These affidavit details the attempts that Mr. Tilles has made to serve Defendant

Ashlock and demonstrates that Defendant Ashlock is avoiding service.

       In this matter, personal service is impracticable, and alternate service is essential. In this

situation, the applicable District of Columbia Rules permit Plaintiff’s proposed alternate service.

Plaintiff’s multiple attempts to serve Defendant Ashlock personally at his Last Known Address

have been unsuccessful. However, Plaintiff has concluded that Defendant resides at the Last

Known Address and is avoiding service.

       Plaintiff requests that the Court allow service to be effected under District of Columbia

Rule of Civil Procedure 4.


       Plaintiff’s proposed alternate service is reasonably calculated to notify Defendant Ashlock

of this action and give him an opportunity to be heard. Thus, an alternate service order is justified

and necessary. Due to Plaintiff’s diligence in attempting to serve, Plaintiff also requests twenty-

one days from the date of an Order on this Motion to serve Defendant Ashlock by alternate service.

A proposed order is filed contemporaneously herewith.

                                         CONCLUSION

       THEREFORE, PLAINTIFF respectfully requests this Court to:

       A. Grant this motion.

       B. Permit Plaintiff twenty-one days to serve Defendant Ashlock by alternate service

           sending a summons and copy of the Amended Complaint by registered or certified

           mail, return receipt requested, and delivery restricted to the addressee at the Last

           Known Address.


                                                 2
        Case 1:19-cv-02025-TJK Document 17-1 Filed 01/28/20 Page 3 of 3




Dated: January 27, 2020                             Respectfully submitted,


                                                    MALIBU MEDIA, LLC.
                                                    PLAINTIFF
                                                    By: /s/ Jon A. Hoppe
                                                    Jon A. Hoppe, Esquire #438866
                                                    Law Offices of Jon A. Hoppe, Esquire, LLC
                                                    1025 Connecticut Avenue, NW
                                                    Ste. 1000
                                                    Washington, DC. 20036
                                                    Tel: (202) 587-2994
                                                    E-mail: jhoppe@mhhhlawfirm.com




                               CERTIFICATE OF SERVICE


I hereby certify that on January 27, 2020, I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.



                                                           By: /s/ Jon A. Hoppe




                                               3
